DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 2, 2019 and July 1, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hikita (US Pub. No. 2020/0055348).
The applied reference has a common applicant and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-20, at the outset, while mapped in further detail below, it is noted that the invention of Hikita and the instant invention appear to be the same product (in particular, compare figures 1 and 2 of Hikita to figures 1 and 2 of the instant invention) and it is noted that the applications share the same applicant and assignee. “’When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’” MPEP § 2112.01 citing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 1, Hikita teaches a tire for running on rough terrain (title) (taken to meet the limitation of an off-road tire) comprising a tread portion 2 (paragraph [0024]) being provided on a tread edge side with shoulder blocks 13 arranged in a circumferential direction (paragraph [0028]; figure 2), the shoulder blocks comprising at least one first shoulder block (see figure 2 - the shoulder block 13 which is more numerous, believed to be the same shoulder block as shoulder block 15 of the instant application) and at least one second shoulder block (see figure 2 - the shoulder block 13 which is less numerous, believed to be the same shoulder block as shoulder block 16 of the instant application) having a circumferential length greater than that of the at least one first shoulder block (figure 2), wherein the at least one first shoulder block comprises a first ground contact surface 26, a second ground contact surface 25 protruding outwardly from the first ground contact surface in a block height direction, and a first shallow groove 29 extending between the first ground contact surface and the second ground contact surface (paragraphs [0049]-[0050]; figure 2).
Regarding claim 2, Hikita teaches that the at least one second shoulder block comprises a third ground contact surface 26, a fourth ground contact surface 25 protruding outwardly from the third ground contact surface in a block height direction, and a second shallow groove 29 extending between the first ground contact surface and the second ground contact surface (paragraphs [0049]-[0050]; figure 2).
Regarding claim 3, Hikita teaches that the at least one second shoulder block comprises a circumferentially extending axially inner block edge (figure 2), and the second shallow groove comprises two lateral groove portions 30 extending outwardly in an axial direction from the inner block edge and a longitudinal groove portion 31 connecting axially outer ends of the lateral groove portions (paragraph [0051]; figures 2-3).
Regarding claim 4, Hikita teaches that the at least one second shoulder block comprises a circumferentially extending axially outer block edge, and a length in the circumferential direction of the inner block edge is smaller than a length in the circumferential direction of the outer block edge (figure 2).
Regarding claims 5 and 16, Hikita teaches that each of the lateral groove portions of the at least one second shoulder block comprises a first portion extending from the inner block edge, and a second portion connected to the first portion and having a greater width than that of the first portion (figure 2).
Regarding claim 6, Hikita teaches that in the at least one second shoulder block, the third ground contact surface is defined outside in the circumferential and axial directions of the second shallow groove, and block widths of portions of the third ground contact surface which are adjacent to the second portions of the lateral groove portions in the circumferential direction are greater than a block width of a portion of the third ground contact surface which is adjacent to the longitudinal groove portion in the axial direction, but are equal to or less than 3.0 times the block width of a portion of the third ground contact surface which is adjacent to the longitudinal groove portion in the axial direction (paragraphs [0049]-[0050]; figures 1-2).
Regarding claims 7 and 17-19, Hikita teaches that in the at least one second shoulder block, the fourth ground contact surface is defined inside in the circumferential and axial directions of the second shallow groove, and the inner block edge of the fourth ground contact surface extends in parallel with the circumferential direction (figure 2).
Regarding claims 8 and 20, Hikita teaches that in the at least one second shoulder block, the third ground contact surface is defined outside in the circumferential and axial directions of the second shallow groove, and a block width of a portion of the third ground contact surface which is adjacent to the longitudinal groove portion in the axial direction is in a range of from 0.1 to 0.4 times an axial length of the second shoulder block (figure 2).
Regarding claim 9, Hikita teaches that a length in an axial direction of the fourth ground contact surface is equal to or more than 0.2 times a length in the axial direction of the second shoulder block (figure 2).
Regarding claim 10, Hikita teaches that a block height of the fourth ground contact surface is equal to or less than 1.2 times a block height of the third ground contact surface (figure 1).
Regarding claim 11, Hikita teaches that a groove depth of the second shallow groove is in a range of from 0.010 to 0.35 times a block height of the third ground contact surface (figure 1).
Regarding claim 12, Hikita teaches that a number of the at least one first shoulder block is greater than a number of the at least one second shoulder block (figure 2).
Regarding claim 13, Hikita teaches that a number of the at least one second shoulder block is less than 0.5 times a number of the at least one first shoulder block (figure 2).
Regarding claim 14, Hikita teaches that a length in the circumferential direction of the at least one second shoulder block is equal to or less than 2.0 times a length in the circumferential direction of the at least one first shoulder block (figure 2).
Regarding claim 15, Hikita teaches that a length in an axial direction of the at least one second shoulder block is greater than a length in an axial direction of the at least one first shoulder block, but is equal to or less than 1.30 times the length in an axial direction of the at least one first shoulder block (figure 2).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hinami (US Pub. No. 2020/0039299).
The applied reference has a common applicant and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-20, at the outset, while mapped in further detail below, it is noted that the invention of Hinami and the instant invention appear to be the same product (in particular, compare figures 1 and 2 of Hinami to figures 1 and 2 of the instant invention) and it is noted that the applications share the same applicant and assignee. “’When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’” MPEP § 2112.01 citing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 1, Hinami teaches a tire for running on rough terrain (title) (taken to meet the limitation of an off-road tire) comprising a tread portion 2 (paragraph [0024]) being provided on a tread edge side with shoulder blocks 13 arranged in a circumferential direction (paragraph [0039]; figure 2), the shoulder blocks comprising at least one first shoulder block (see figure 2 - the shoulder block 13 which is more numerous, believed to be the same shoulder block as shoulder block 15 of the instant application) and at least one second shoulder block (see figure 2 - the shoulder block 13 which is less numerous, believed to be the same shoulder block as shoulder block 16 of the instant application) having a circumferential length greater than that of the at least one first shoulder block (figure 2), wherein the at least one first shoulder block comprises a first ground contact surface 26, a second ground contact surface 25 protruding outwardly from the first ground contact surface in a block height direction, and a first shallow groove 29 extending between the first ground contact surface and the second ground contact surface (paragraph [0063]; figures 2 and 6A).
Regarding claim 2, Hinami teaches that the at least one second shoulder block comprises a third ground contact surface 26, a fourth ground contact surface 25 protruding outwardly from the third ground contact surface in a block height direction, and a second shallow groove 29 extending between the first ground contact surface and the second ground contact surface (paragraph [0063]; figures 2 and 6A).
Regarding claim 3, Hinami teaches that the at least one second shoulder block comprises a circumferentially extending axially inner block edge (figure 2), and the second shallow groove comprises two lateral groove portions 30 extending outwardly in an axial direction from the inner block edge and a longitudinal groove portion 31 connecting axially outer ends of the lateral groove portions (paragraph [0061]; figures 2 and 5).
Regarding claim 4, Hinami teaches that the at least one second shoulder block comprises a circumferentially extending axially outer block edge, and a length in the circumferential direction of the inner block edge is smaller than a length in the circumferential direction of the outer block edge (figure 2).
Regarding claims 5 and 16, Hinami teaches that each of the lateral groove portions of the at least one second shoulder block comprises a first portion extending from the inner block edge, and a second portion connected to the first portion and having a greater width than that of the first portion (figure 2).
Regarding claim 6, Hinami teaches that in the at least one second shoulder block, the third ground contact surface is defined outside in the circumferential and axial directions of the second shallow groove, and block widths of portions of the third ground contact surface which are adjacent to the second portions of the lateral groove portions in the circumferential direction are greater than a block width of a portion of the third ground contact surface which is adjacent to the longitudinal groove portion in the axial direction, but are equal to or less than 3.0 times the block width of a portion of the third ground contact surface which is adjacent to the longitudinal groove portion in the axial direction (figures 1-2).
Regarding claims 7 and 17-19, Hinami teaches that in the at least one second shoulder block, the fourth ground contact surface is defined inside in the circumferential and axial directions of the second shallow groove, and the inner block edge of the fourth ground contact surface extends in parallel with the circumferential direction (figure 2).
Regarding claims 8 and 20, Hinami teaches that in the at least one second shoulder block, the third ground contact surface is defined outside in the circumferential and axial directions of the second shallow groove, and a block width of a portion of the third ground contact surface which is adjacent to the longitudinal groove portion in the axial direction is in a range of from 0.1 to 0.4 times an axial length of the second shoulder block (figure 2).
Regarding claim 9, Hinami teaches that a length in an axial direction of the fourth ground contact surface is equal to or more than 0.2 times a length in the axial direction of the second shoulder block (figure 2).
Regarding claim 10, Hinami teaches that a block height of the fourth ground contact surface is equal to or less than 1.2 times a block height of the third ground contact surface (figure 1).
Regarding claim 11, Hinami teaches that a groove depth of the second shallow groove is in a range of from 0.010 to 0.35 times a block height of the third ground contact surface (figure 1).
Regarding claim 12, Hinami teaches that a number of the at least one first shoulder block is greater than a number of the at least one second shoulder block (figure 2).
Regarding claim 13, Hinami teaches that a number of the at least one second shoulder block is less than 0.5 times a number of the at least one first shoulder block (figure 2).
Regarding claim 14, Hinami teaches that a length in the circumferential direction of the at least one second shoulder block is equal to or less than 2.0 times a length in the circumferential direction of the at least one first shoulder block (figure 2).
Regarding claim 15, Hinami teaches that a length in an axial direction of the at least one second shoulder block is greater than a length in an axial direction of the at least one first shoulder block, but is equal to or less than 1.30 times the length in an axial direction of the at least one first shoulder block (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15, 17 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Ishida (US Pub. No. 2012/0024440).
Regarding claim 1, Ishida teaches a motorcycle tire for running on rough terrain (title) (taken to meet the limitation of an off-road tire) comprising a tread portion 2 (paragraph [0026]) being provided on a tread edge side (the broadest reasonable interpretation of “on a tread edge side” is taken to mean closer to the tread edge than the equator) with shoulder blocks 21 arranged in a circumferential direction (paragraphs [0033]-[0045]; figure 2), the shoulder blocks comprising at least one second shoulder block Bs and at least one first shoulder block Bm (the axially outermost of the disclosed “middle blocks” is taken to meet the limitation of being “on a tread edge side” and therefore reads on the claimed first shoulder blocks), wherein the at least one first shoulder block comprises a first ground contact surface 16s, a second ground contact surface 17s protruding outwardly from the first ground contact surface in a block height direction, and a first shallow groove 14 extending between the first ground contact surface and the second ground contact surface (paragraphs [0045]-[0054]; figures 2 and 4a-4b). Further, Ishida teaches that the circumferential length L2 of the blocks Bs is preferably about 115 to 150% of the axial width W2, and the axial width W2 is about 9 to 14% of the tread width (paragraph [0043]), resulting in a total range of L2 of about 10.35-21% of the tread width, and the circumferential length L3 of the blocks Bm is preferably about 90 to 130% of the axial width W3, and the axial width W3 is about 10 to 15% of the tread width (paragraph [0044]), resulting in a total range of L3 of about 9-19.5% of the tread width, as well as a specific embodiment where L2 and L3 are both equal to each other at 25 mm (paragraphs [0107] and [0109]). Accordingly, it would have been obvious to one of ordinary skill in the art to use L2 > L3 (as claimed), L3 = L2, or L2 < L3, because the prior art teaches overlapping ranges for these lengths. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, there is no disclosure as to the specific relative relationship of these values, and it would be a minor modification of the disclosed embodiment to have L2 be either slightly greater or slightly lesser than L3.
Regarding claim 2, Ishida teaches that the at least one second shoulder block comprises a third ground contact surface 16s, a fourth ground contact surface 17s protruding outwardly from the third ground contact surface in a block height direction, and a second shallow groove 14 extending between the first ground contact surface and the second ground contact surface (paragraphs [0045]-[0054]; figures 2 and 4a-4b).
Regarding claim 3, Ishida teaches that the at least one second shoulder block comprises a circumferentially extending axially inner block edge (figure 3), and the second shallow groove comprises two lateral groove portions S1 extending outwardly in an axial direction from the inner block edge and a longitudinal groove portion S2 connecting axially outer ends of the lateral groove portions (paragraph [0049]; figure 3).
Regarding claim 4, Ishida teaches that the at least one second shoulder block comprises a circumferentially extending axially outer block edge, and a length in the circumferential direction of the inner block edge is smaller than a length in the circumferential direction of the outer block edge (figure 3).
Regarding claims 7 and 17, Ishida teaches that in the at least one second shoulder block, the fourth ground contact surface is defined inside in the circumferential and axial directions of the second shallow groove, and the inner block edge of the fourth ground contact surface extends in parallel with the circumferential direction (figure 3).
Regarding claims 8 and 20, Ishida teaches that in the at least one second shoulder block, the third ground contact surface is defined outside in the circumferential and axial directions of the second shallow groove (figure 3), and a block width W5 of a portion of the third ground contact surface which is adjacent to the longitudinal groove portion in the axial direction (see figure 4b) is preferably not less than 3.0 mm (paragraph [0063]) as well as teaching a specific embodiment where the axial length L2 of the second shoulder block is 25 mm (paragraph [0107]), resulting in a ratio of 0.12 or greater, overlapping the claimed range of from 0.1 to 0.4.
Regarding claim 9, Ishida teaches that a length W7 in an axial direction of the fourth ground contact surface (see figure 4a) is preferably 5.0-12.0 mm (paragraph [0064]), as well as teaching a specific embodiment where the axial length L2 of the second shoulder block is 25 mm (paragraph [0107]), resulting in a range of from 0.2 to 0.48, overlapping the claimed range of equal to or more than 0.2.
Regarding claim 10, Ishida teaches that a block height of the third ground contact surface is D1 (figure 1), with a specific embodiment having a height of 15 mm (paragraph [0099]), as well as teaching a difference in height P1 between the third and fourth ground contact surfaces (see figure 4b) is not less than 0.3 mm and preferably not more than 3.0 mm (paragraph [0054]), resulting in a block height range of the fourth contact surface of 15.3-18 mm, and a ratio range of 1.02-1.2, which overlaps the claimed range of being equal to or less than 1.2.
Regarding claim 11, Ishida teaches that a groove depth D2 of the second shallow groove (see figure 4b) is from 0.5 to 5.0 mm (paragraph [0057]), with a specific embodiment having a block height of 15 mm (paragraph [0099]), resulting in a range of from 0.033 to 0.33, overlapping the claimed range of from 0.010 to 0.35.
Regarding claim 14, Ishida teaches that the circumferential length of the blocks Bs is preferably about 115 to 150% of the axial width L2, and the axial width W2 is about 9 to 14% of the tread width (paragraph [0043]), resulting in a total range of L2 of about 10.35-21% of the tread width, and the circumferential length L3 of the blocks Bm is preferably about 90 to 130% of the axial width W3, and the axial width W3 is about 10 to 15% of the tread width (paragraph [0044]), resulting in a ratio between the lengths of 0.43 to 1.35, overlapping the claimed range.
Regarding claim 15, Ishida teaches that the axial width W2 of the blocks Bs is about 9 to 14% of the tread width (paragraph [0043]), and the axial width W3 of the blocks Bm is about 10 to 15% of the tread width (paragraph [0044]), resulting in a range of 0.6-1.4, overlapping the claimed range.
Regarding claims 12-13, the interpretation of Ishida set forth above does not read on these claims, but another interpretation of Ishida does, and is set forth below. Regarding claim 1, Ishida teaches a motorcycle tire for running on rough terrain (title) (taken to meet the limitation of an off-road tire) comprising a tread portion 2 (paragraph [0026]) being provided on a tread edge side (the broadest reasonable interpretation of “on a tread edge side” is taken to mean closer to the tread edge than the equator) with shoulder blocks 21 arranged in a circumferential direction (paragraphs [0033]-[0045]; figure 2), the shoulder blocks comprising at least one first shoulder block Bs and at least one second shoulder block Bm (the axially outermost of the disclosed “middle blocks” is taken to meet the limitation of being “on a tread edge side” and therefore reads on the claimed second shoulder blocks), wherein the at least one first shoulder block comprises a first ground contact surface 16s, a second ground contact surface 17s protruding outwardly from the first ground contact surface in a block height direction, and a first shallow groove 14 extending between the first ground contact surface and the second ground contact surface (paragraphs [0045]-[0054]; figures 2 and 4a-4b). Further, Ishida teaches that the circumferential length L2 of the blocks Bs is preferably about 115 to 150% of the axial width W2, and the axial width W2 is about 9 to 14% of the tread width (paragraph [0043]), resulting in a total range of L2 of about 10.35-21% of the tread width, and the circumferential length L3 of the blocks Bm is preferably about 90 to 130% of the axial width W3, and the axial width W3 is about 10 to 15% of the tread width (paragraph [0044]), resulting in a total range of about 9-19.5% of the tread width, as well as a specific embodiment where L2 and L3 are both equal to each other at 25 mm (paragraphs [0107] and [0109]). Accordingly, it would have been obvious to one of ordinary skill in the art to use L3 > L2 (as claimed), L3 = L2, or L3 < L2, because the prior art teaches overlapping ranges for these lengths. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, there is no disclosure as to the specific relative relationship of these values, and it would be a minor modification of the disclosed embodiment to have L3 be either slightly greater or slightly lesser than L2. Regarding claims 12-13, Ishida teaches that a number of the at least one first shoulder block is greater than a number of the at least one second shoulder block, where 5 first shoulder blocks Bs and 1 second shoulder blocks (axially outermost blocks Bm) are visible on the figure (figure 2).

Allowable Subject Matter
Claims 5-6, 16 and 18-19 would be allowable if the rejections under Hikita and Hinami above are overcome and if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ishida is taken to be the closest prior art of record. Ishida does not teach or suggest that each of the lateral groove portions of the at least one second shoulder block comprises a first portion extending from the inner block edge, and a second portion connected to the first portion and having a greater width than that of the first portion, in the context of claims 5-6, 16 and 18-19, and there is no teaching, suggestion, or motivation in the prior art of record to modify Ishida such that each of the lateral groove portions of the at least one second shoulder block comprises a first portion extending from the inner block edge, and a second portion connected to the first portion and having a greater width than that of the first portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	May 4, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749